                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

    CHRISTOPHER WYMA,                            )
                                                 )
                         Plaintiff,              )
                                                 )
    vs.                                          )   Case No. 3:18-CV-92-NJR-RJD
                                                 )
    DR. SIDDIQUI, WEXFORD MEDICAL                )
    PROVIDER, and HOLLY HAWKINS, 1               )
                                                 )
                         Defendants.             )

                           MEMORANDUM AND ORDER

ROSENSTENGEL, District Judge:

          This matter came before the Court on Defendants Dr. Mohammed Siddiqui and

Wexford Health Sources, Inc.’s Motion for Summary Judgment for Failure to Exhaust

Administrative Remedies (Doc. 34). The Court held a hearing on Defendants’ motion

pursuant to Pavey v. Conley, 544 F.3d 739, 742 (7th Cir. 2008), on February 11, 2019. For

the following reasons, the motion is denied.

                                        BACKGROUND

          Plaintiff Christopher Wyma initiated this lawsuit pursuant to 42 U.S.C. § 1983 on

January 16, 2018 (Doc. 1). In the Third Amended Complaint, Wyma alleges Defendants

were deliberately indifferent to his serious medical needs by delaying and/or failing to

provide him with needed medications and treatment, in violation of the Eighth

Amendment to the U.S. Constitution (Doc. 16). Specifically, Wyma alleges he did not



1 The Clerk of Court is DIRECTED to correct Defendants’ names on the docket as follows: Mohammed
Siddiqui, M.D., for Dr. Siddiqui and Wexford Health Sources, Inc., for Wexford Medical Provider.



                                         Page 1 of 6
receive necessary psychiatric medication or see a doctor for months after arriving at

Menard Correctional Center on April 19, 2017 (Id.). He further alleges that, while he

initially received medication to treat his irritable bowel syndrome (“IBS”) and acid reflux,

those prescriptions expired on May 10, 2017, and were not renewed (Id.). This delay in

receiving his medications allegedly caused him severe stomach pain, and he was unable

to keep food down (Id.). He also experienced stress, depression, and anxiety, and

withdrawal symptoms from not taking the medication (Id.).

       On August 14, 2017, Wyma filed an emergency grievance complaining about the

delay in receiving his psychiatric medications and the failure to get his IBS or acid reflux

medications at all (Doc. 39, p. 16). On August 21, 2017, the Warden denied that the

grievance was an emergency and told Wyma to submit the grievance through the normal

procedure (Id.).

       On August 23, 2017, Wyma submitted a grievance through the normal grievance

channels (Doc. 39, p. 18). In that grievance, Wyma stated he was still not getting his

prescribed IBS and acid reflux medication (Id.). He further stated that he was in “constant

terrible pain“ and needed his medication (Id.). The Counselor responded on September

12, 2017, and told Wyma to see the attached response from the Health Care Unit (Id.). The

attached response was from Defendants Dr. Siddiqui and Hawkins, who stated that

Wyma was seen on nurse sick call line on July 8, 2017, and was referred to the doctor

(Doc. 39, p. 8). Further, he been scheduled to see the doctor regarding his refills of Pepcid

and Bentyl (Id.). Wyma was instructed to put in for nurse sick call if he had any further

problems (Id.). There is no indication this grievance was appealed to the Grievance



                                        Page 2 of 6
Officer, the Warden, or the Administrative Review Board (“ARB”).

      On December 14, 2018, Defendants Dr. Siddiqui and Wexford filed the instant

motion for summary judgment on the issue of exhaustion of administrative remedies

(Doc. 34). Defendants argue that Wyma did not appeal the denial of his August 14, 2017

emergency grievance or the denial of his August 23, 2017 non-emergency grievance after

they were denied by the Counselor. Thus, he did not exhaust his administrative remedies

prior to filing suit and his complaint must be dismissed.

      Wyma filed a response to Defendants’ summary judgment motion on January 9,

2019 (Doc. 39). Within his response, Wyma argued that his August 23, 2017 grievance

garnered a favorable response; thus, he was not required to appeal it. He further argued

that he filed “multiple grievances” to which he received no response.

      In reply, Defendants note that the only reference to unanswered grievances was in

Wyma’s August 14, 2017 grievance, in which he mentions a March or early April

grievance while he was at the Northern Reception and Classification Center and under a

different doctor’s care. There is no reference to unanswered grievances anywhere else in

the record. Accordingly, the facts before the Court are that Wyma submitted an

emergency grievance regarding his medications at Menard on August 14, 2017. When it

was denied as a non-emergency, Wyma resubmitted the grievance through the normal

channels. However, he failed to advance the grievance through the appeals process

before filing suit. Thus, he did not properly exhaust his administrative remedies.

      At the Pavey hearing on February 11, 2019, Wyma testified that he wrote a

grievance around the middle of June and, per Menard’s policy, placed it in the bars of his



                                       Page 3 of 6
cell for the correctional officers to pick up. When he followed up with the Counselor to

ask if she had received it, she said no but would check to see if it was there. When Wyma

heard nothing further, he wrote another grievance in mid to late July, which he personally

placed in the grievance box. He again received no response.

       Wyma also testified he attempted to appeal the Warden’s decision that his August

14, 2017 grievance was not an emergency. He stated that he sent the grievance with a

paper stating he was appealing the decision to the Counselor. About “a week or two”

later, he received the grievance back with no response. In the meantime, Wyma testified,

he refiled his grievance through the normal channels. The Court found Wyma’s

testimony credible.

                                      LEGAL STANDARD

       Summary judgment is proper only where the moving party can demonstrate no

genuine issue of material fact exists and the movant is entitled to judgment as a matter of

law. Fed. R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); Ruffin-Thompkins

v. Experian Information Solutions, Inc., 422 F.3d 603, 607 (7th Cir. 2005). All facts and

reasonable inferences must be construed in favor of the non-moving party. Blow v. Bijora,

Inc., 855 F.3d 793, 797 (7th Cir. 2017) (citing Calumet River Fleeting, Inc. v. Int’l Union of

Operating Eng’rs, Local 150, AFL-CIO, 824 F.3d 645, 647-48 (7th Cir. 2016)).

                                         DISCUSSION

       The Prison Litigation Reform Act (PLRA) requires prisoners to exhaust all

administrative remedies before bringing suit under 42 U.S.C. § 1983. 42 U.S.C. § 1997e(a);

Dole v. Chandler, 438 F.3d 804, 808 (7th Cir. 2006). Proper exhaustion requires an inmate



                                         Page 4 of 6
to “file complaints and appeals in the place, and at the time, the prison’s administrative

rules require.” Pozo v. McCaughtry, 286 F.3d 1022, 1025 (7th Cir. 2002). In Pavey v. Conley,

the Seventh Circuit instructed District Courts to conduct a hearing to determine whether

a plaintiff has exhausted his remedies. Pavey v. Conley, 544 F.3d 739, 742 (7th Cir. 2008).

       Under the Illinois Administrative Code, an inmate must first submit a written

grievance within 60 days after the discovery of the incident, occurrence or problem, to

his or her institutional counselor, unless certain discrete issues are being grieved. 20 ILL.

ADMIN. CODE § 504.810(a). If the complaint is not resolved through a counselor, the

grievance is considered by a Grievance Officer who must render a written

recommendation to the Chief Administrative Officer (the Warden) within two months of

receipt, “when reasonably feasible under the circumstances.” Id. § 504.830(e). The CAO

then advises the inmate of a decision on the grievance. Id.

       An offender may also request a grievance be handled as an emergency by sending

the grievance directly to the Chief Administrative Officer. Id. § 504.840. If there is a

substantial risk of imminent personal injury or harm to the offender, the grievance should

be handed on an emergency basis. Id. § 504.840(a). If the CAO determines it is not an

emergency, the offender shall be notified in writing that he may resubmit the grievance

in accordance with the standard grievance process. Id. § 504.840(c).

       An inmate may appeal the decision of the CAO in writing within 30 days to the

Administrative Review Board (ARB) for a final decision. Id. § 504.850(a); see also Dole v.

Chandler, 438 F.3d 804, 806–07 (7th Cir. 2006). The ARB will submit a written report of its

findings and recommendations to the Director who shall review the same and make a



                                        Page 5 of 6
final determination within 6 months of receipt of the appeal. 20 ILL. ADMIN. CODE

§ 504.850(d) and (e).

       An inmate is required to exhaust only those administrative remedies available to

him. See 42 U.S.C. § 1997e(a). The Seventh Circuit has held that administrative remedies

become “unavailable” when prison officials fail to respond to inmate grievances. Lewis v.

Washington, 300 F.3d 829, 833 (7th Cir. 2002); Brengettcy v. Horton, 423 F.3d 674, 682 (7th

Cir. 2005). In that instance, the prisoner is deemed to have exhausted his administrative

remedies so as to avoid prison officials “exploit[ing] the exhaustion requirement through

indefinite delay in responding to grievances.” Lewis, 300 F.3d at 835.

       Here, Wyma testified—and the Court found credible—that he filed grievances

relating to the delay in receiving his prescribed medications in June and July 2017. These

grievances were filed within the timeframe for properly grieving his issues; yet, he

received no response. Under those circumstances, the administrative process was

unavailable to Wyma, and he is deemed to have exhausted his administrative remedies.

Lewis, 300 F.3d at 833.

       For these reasons and for those set forth on the record, the Motion for Summary

Judgment for Failure to Exhaust Administrative Remedies filed by Defendants

Dr. Siddiqui and Wexford (Doc. 34) is DENIED.

       IT IS SO ORDERED.

       DATED: February 11, 2019

                                                 ____________________________
                                                 NANCY J. ROSENSTENGEL
                                                 United States District Judge



                                       Page 6 of 6
